Judgment, in favor of plaintiff in the sum of $45,233.75 in a personal injury action, unanimously modified, on the law and on the facts, to the extent of reducing the judgment to $15,000 with costs as taxed, and, as so modified, affirmed, with costs to defendants-appellants. Upon all the evidence we find the amount awarded to be grossly excessive. The occurrence resulted from the fall of an elevator from the main floor to the basement of premises 580 Broadway in the Borough of Manhattan. The elevator had a capacity of 16 passengers. At the time there were 10 passengers. No one fell, no first aid was administered and no ambulance, *998doctor or other assistance was requested. Within a few minutes thereafter all the passengers proceeded by elevator to their destinations. There is no subsantial physical basis for the alleged existing t complaints and disability of the plaintiff, which to the extent they persist stem from plaintiff’s neurotic personality. We concur in the finding of the trial court that plaintiff consciously exaggerates his disability. We are required by subdivision 2 of section 584 of the Civil ’Practice Act to grant the motion for judgment which the court helow ought to have granted on this record. (Calabria v. City & Suburban Homes Co., 5 A D 2d 983, affd. 5 N Y 2d 918; Massey v. Matza, 11 A D 2d 36; Leonard v. Frantz Co., 268 App. Div. 144; Bernardine v. City of New York, 268 App. Div. 444; 9 Carmody-Wait, New York Practice, § 177, p. 603). Concur—.Rabin, J. P., Valente, McNally, Eager and Steuer, JJ.